Case 1:21-cv-00314-CKK Document 9-8 Filed 05/04/21 Page 1 of 2




           Exhibit F
                  Case 1:21-cv-00314-CKK Document 9-8 Filed 05/04/21 Page 2 of 2


Dodge, Christopher D.. (CIV)

From:                             Raghavan, Gautam EOP/WHO
Sent:                             Wednesday, February 3, 2021 5:05 PM
To:
Cc:                               MWiener@acus.gov
Subject:                          RE: Resignation request


Mr. Epstein,

As indicated in my prior message, effective 5:00 p.m. ET today, your appointment to the ACUS Council is terminated.

Gautam Raghavan
Deputy Assistant to the President & Deputy Director
Office of Presidential Personnel | The White House



From: Raghavan, Gautam EOP/WHO
Sent: Tuesday, February 2, 2021 5:06 PM
To:
Cc: 'MWiener@acus.gov' <MWiener@acus.gov>
Subject: Resignation request

Good afternoon,

I am writing on behalf of President Biden to request your resignation from the Administrative Conference of the United
States Council by 5:00 p.m. ET tomorrow, Wednesday, February 3. If you do not resign by that time, your appointment
to the Council will be terminated.

Thank you for your time and service.

Gautam Raghavan
Deputy Assistant to the President & Deputy Director
Office of Presidential Personnel | The White House




                                                            1
